Citation Nr: 0832807	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased rating for moderate damage to 
Muscle Group (MG) I, right shoulder (dominant), currently 
evaluated as 30 percent disabling.

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1945, including combat service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the veteran's 
evaluation for moderate damage to MG I, right shoulder, to 30 
percent disabling, effective October 10, 2006, and continued 
his evaluation for PSTD as 10 percent disabling.  

The issue of an increased rating for moderate damage to MG I, 
right shoulder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
PTSD is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood, anxiety and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for a 30 percent rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2006 that 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the July 
2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to the claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Increased rating for PTSD

In the present appeal, the veteran asserts that he is 
entitled to an increased rating for his service-connected 
PTSD, which is currently rated 10 percent disabling, because 
he has nightmares, sweating, moodiness, intrusive thoughts, 
and isolating behavior.  In a letter received in August 2007, 
the veteran's wife stated that the veteran's PTSD causes him 
to have flashbacks and trouble communicating.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. §§ 4.125, 4.126 (2007).  Under the General 
Rating Formula for Mental Disorders, a 10 percent rating is 
provided for an acquired psychiatric disorder that causes an 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during the periods of 
significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2007).  
A 30 percent rating is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2007).  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

The Board must also consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

At a February 2007 VA psychiatric examination, the veteran 
reported that he had difficulty sleeping with flashbacks and 
nightmares, hypervigilance, irritability, avoidance 
behaviors, and angry outbursts.  However, he stated that he 
had been married for 62 years and had "very good" 
relationships with his wife and sons.  He averred that he 
stays busy with friends, doing stained glass, and performing 
his duties as a deacon in church.  He also claimed that he 
did not have a history of in or out patient psychiatric 
treatment.  On examination, the veteran stammered whenever he 
spoke about his time in service but he did not display any 
delusions or hallucinations, inappropriate or ritualistic 
behavior, or impairment of thought process.  He was oriented 
to person, place and time.  His speech was normal, his 
personal hygiene was good, and he was able to attend to the 
basic activities of daily living.  He did not report having 
panic attacks or depression.  The examiner diagnosed him as 
having PTSD and estimated that his Global Assessment of 
Functioning (GAF) score was 85.

The Board finds that the veteran's PTSD symptoms, i.e., 
difficulty sleeping with flashbacks and nightmares, 
hypervigilance, irritability, avoidance behaviors, and angry 
outbursts, most closely approximate the criteria for a 30 
percent rating under Diagnostic Code 9411.  The Board further 
finds, however, that the preponderance of the evidence shows 
his PTSD does not cause occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, or panic attacks more frequently than once a week.  
There is also no evidence that he has any difficulty in 
understanding complex commands or impaired judgment or 
abstract thinking.  Further, as he has a relationship with 
his spouse of 62 years and children, has friends and is 
active in his church, the evidence shows that he does not 
have difficulty in establishing and maintaining effective 
work and social relationships.  Thus, an evaluation in excess 
of 30 percent is not warranted.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 30 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment beyond that contemplated in the assigned 
evaluations or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, effective, a 30 percent rating for PTSD is 
granted.


REMAND

After a careful review of the evidence, the Board finds that 
additional development is necessary.  A review of the claims 
folder shows that the veteran has significant impairment 
related to his service-connected disability, including 
difficulty performing many activities of daily living.  As 
such, the Board finds that another examination is necessary, 
which must include a determination as to whether the 
veteran's service-connected disability results in disability 
analogous to loss of use of his right upper extremity.  

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of any 
orthopedic, neurologic, muscle and scar 
impairment related to service-connected.  
The claims folder should be made 
available to and reviewed by the 
examiner.

The examiner should identify all 
pertinent pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination.  To 
the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  

The examiner must also identify all 
neurologic, muscle and scar pathology.  

Further, he or she must opine as to the 
whether has functional loss of use of 
his right upper extremity.  

All findings and conclusions should be 
set forth in a legible report.

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


